Citation Nr: 1602302	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  11-34 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 40 percent for lumbosacral strain with degenerative disc disease L4-5 and herniated nucleus pulposus at L3-4 (hereinafter "lumbar spine disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1958 to October 1961, and from February 1991 to June 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from February 2009 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a disability rating in excess of 40 percent for lumbosacral strain with degenerative disc disease L4-5 and herniated nucleus pulposus at L3-4.  A claim for an increased rating for the service-connected lumbar spine disability was received in November 2008.  

The Veteran is in receipt of separate 20 percent disability ratings for right lower extremity peripheral neuropathy (sciatic nerve), left lower extremity peripheral neuropathy (sciatic nerve), right lower extremity peripheral neuropathy (femoral nerve), and left lower extremity peripheral neuropathy (femoral nerve) under Diagnostic Codes 8520 and 8526.  See August 2015 rating decision.  The Veteran has not filed a notice of disagreement with the initial ratings assigned for these disabilities; as such, these separate ratings are not in appellate status before the Board.  

Pursuant to the September 2014 Board remand instructions, in December 2014 correspondence, the agency of original jurisdiction (AOJ) requested that the Veteran identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for the service-connected lumbar spine disability.  In a January 2015 written statement, the Veteran indicated that all records had been submitted to VA.  In February 2015, a VA examination was conducted to assist in determining the current nature and severity of the service-connected lumbar spine disability.  The Board finds the February 2015 VA examination report was thorough and adequate and in compliance with the Board's remand instructions.  As such, the Board finds that there has been substantial compliance with the prior Board remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Entitlement to a TDIU has been raised by the evidence of record.  The Board has recharacterized the issues on appeal to include entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire increased rating period from November 24, 2008, the Veteran's lumbar spine disability has been manifested by symptoms of painful motion, stiffness, forward flexion to 20 degrees, and incapacitating episodes with a total duration of at least six weeks per a 12 month period.  

2.  For the entire increased rating period from November 24, 2008, the Veteran's lumbar spine disability has not been manifested by unfavorable ankylosis of the entire spine.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for a 60 percent disability rating, but no higher, for lumbosacral strain with degenerative disc disease L4-5 and herniated nucleus pulposus at L3-4 have been met for the entire increased rating period from November 24, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson,	 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, notice was provided to the Veteran in December 2008, prior to the initial adjudication of the claim in February 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, private treatment records, VA examination reports, and lay statements.

The AOJ attempted to obtain a copy of the Veteran's Social Security Administration (SSA) disability records, but was notified in May 2010 that the records had been destroyed.  In January 2011 correspondence, the AOJ asked the Veteran to provide any copies of SSA disability records he had in his possession.  In a February 2011 written statement, the Veteran stated that he did not have any copies of the SSA disability records.  As such, the Board finds that VA has made all reasonable attempts to obtain records relevant to the current appeal.

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in February 2009, March 2010, and February 2015.  The Veteran asserted that the March 2010 VA examiner did not adequately assess the lumbar spine disorder because he has additional functional limitation of movement and motion that was not fully acknowledged by the VA examiner that is productive of pain, weakness, and incapacitating episodes.  See August 2014 informal hearing presentation.  

Pursuant to the September 2014 Board remand instructions, the Veteran was afforded another VA examination in February 2015.  The Board finds that the February 2009, March 2010, and February 2015 VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to this issue.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, examined him, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  

Finally, the Veteran was afforded the opportunity to testify at a hearing before the Board, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Increased Rating for the Lumbar Spine Disability

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the increased rating period.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran is in receipt of a 40 percent disability rating for lumbosacral strain with degenerative disc disease L4-5 and herniated nucleus pulposus at L3-4 for the entire increased rating period from November 24, 2008 under 38 C.F.R. § 4.71a, Diagnostic Code 5237-5243.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243), unless Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R.	 § 4.25 (2015).  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Rating Formula, a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.  

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

Diagnostic Code 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

Throughout the course of the appeal, the Veteran has contended generally that the lumbar spine disability has been manifested by more severe symptoms than those contemplated by the 40 percent disability rating assigned.  See August 2014 informal hearing presentation.  In the November 2008 claim, the Veteran contended that he should be awarded a higher disability rating because the lumbar spine disability had continued to worsen.  In the December 2011 substantive appeal (VA Form 9), the Veteran contended that the disability rating for the lumbar spine disability should be increased to 50 or 60 percent based on pain and incapacitating episodes.  

After review of the lay and medical evidence of record, the Board finds that, for the entire increased rating period from November 24, 2008, the Veteran's lumbar spine disability has more nearly approximated intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during a 12 month period; therefore, the Board finds that a 60 percent disability rating for the entire increased rating period is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  For the entire increased rating period from November 24, 2008, the lumbar spine disability has been manifested by symptoms of painful motion, stiffness, forward flexion to 20 degrees, and incapacitating episodes with a total duration of at least six weeks per a 12 month period.  

VA and private treatment records dated throughout the increased rating period as well as the Veteran's own statements through the course of this appeal reflect that the Veteran has consistently reported severe, constant lumbar spine pain.  An October 2008 VA treatment record notes that the Veteran's back had gotten stiffer, with constant lumbar spine pain.  A November 2008 VA treatment record notes a flare-up of acute low back pain for three days and difficulty sleeping at night due to back pain and stiffness. 

In the November 2008 claim, the Veteran reported constant pain that is not relieved with pain killers or muscle relaxers.  In a December 2008 written statement, the Veteran reported needing help putting on socks because range of motion is limited, walking for any length of time is impossible, he has difficulty getting out of bed, and gets no significant relief with use of a TENS unit.  In a December 2008 written statement, the Veteran's spouse reported that the Veteran cannot bend, stand, walk, or sit for a long length of time due to back pain.  The Veteran's spouse reported that the Veteran does not sleep well due to back pain.  

At the February 2009 VA examination, the Veteran reported constant dull, stiff pain that interrupts sleep and limits physical activity, difficulty going from sitting to standing, and interference with dressing, chores, and exercise due to pain.  The VA examination report notes a history of fatigue, decreased motion, and pain.  The Veteran reported flare-ups of lumbar spine pain two to three times per month that is alleviated with rest, stretching, and pain medication.  The Veteran reported 60 days of incapacitating episodes over the previous year.  

Upon physical examination in February 2009, range of motion testing revealed lumbar spine flexion to 65 degrees with pain at 50 degrees, extension to 20 degrees with pain at 10 degrees, left lateral flexion to 30 degrees with pain at 15 degrees, right lateral flexion to 25 degrees with pain at 15 degrees, left lateral rotation to 30 degrees with pain at 25 degrees, and right lateral rotation to 25 degrees with pain at 20 degrees.  No additional loss of motion was noted upon repetition.  The VA examiner noted decreased mobility, problems with lifting and carrying, weakness, fatigue, and pain that cause moderate to severe impairment of chores, shopping, exercise, and dressing, moderate impairment of recreation and traveling, mild to moderate impairment of bathing, and mild impairment of toileting.

At the March 2010 VA examination, the Veteran reported constant lumbar spine pain and occasional flare-ups monthly that are fairly severe lasting for a couple of hours and are not precipitated or alleviated by anything.  The VA examination report notes no incapacitating episodes in the previous 12 months requiring days of bed rest treatment prescribed by a physician.  The VA examiner noted no unfavorable ankylosis of the cervical or thoracolumbar spine.  Upon physical examination in March 2010, range of motion testing revealed lumbar spine flexion to 30 degrees with pain at 20 degrees, extension to 10 degrees with pain at 10 degrees, bilateral lateral flexion to 30 degrees with pain at 20 degrees, and bilateral lateral rotation to 20 degrees with pain at 10 degrees.  No additional limitation of motion or limitation due to painful motion, fatigue, weakness, or incoordination was noted upon repetition

In a March 2010 notice of disagreement, the Veteran reported being bedridden and in pain for eight weeks out of the previous year.  The Veteran reported experiencing pain so severe as to not be able to stand or sit.  An October 2010 VA treatment record notes that the Veteran reported flare-ups of low back pain as well as difficulty sleeping and nausea due to back pain.  The VA treatment record notes that the Veteran was in bed for two days due to lumbar spine pain.  A July 2011 VA treatment record notes tenderness in the lumbar spine, flare-ups of low back pain, and that the Veteran was prescribed muscle relaxers.  Range of motion testing revealed limitation of lumbar spine flexion to 30 degrees.

In the December 2011 substantive appeal (on a VA Form 9), the Veteran reported being bedridden for approximately eight weeks of the previous year.  The Veteran reported that he cannot lean forward or backward without almost losing his balance due to pain and it is very difficult to walk without pain. 

April 2012 private treatment records note that the Veteran's posture was moderately stooped, he had a slow gait, he was unable to heel/toe walk, and he climbed on and off the examination table with difficulty.  The private treatment records note ranges of motion were markedly restricted.  The private treatment records note that the Veteran reported progressively worsening, constant back pain aggravated by activities involving standing and walking and some relief from rest and medication.  The Veteran reported a flare-up of back pain three to four days prior.    

At the February 2015 VA examination, the Veteran reported increased lumbar spine pain, stiffness, and decreased movement.  The Veteran reported being unable to stand up or dress/undress himself because the pain is so severe and increased pain with standing, turning around, or bending movement.  The Veteran reported being unable to sleep due to back pain.  Upon physical examination in February 2015, range of motion testing revealed lumbar spine flexion to 25 degrees, extension to 5 degrees, left lateral flexion to 10 degrees, right lateral flexion to 15 degrees, left lateral rotation to 15 degrees, and right lateral rotation to 10 degrees.  The VA examiner noted functional loss due to pain and the Veteran was unable to perform repetitive testing due to back pain.

The February 2015 VA examiner noted that pain, fatigue, weakness, and lack of endurance significantly limit functional ability with repeated use over a period of time.  The VA examiner noted less movement than normal due to ankylosis and adhesions, weakened movement due to muscle or peripheral nerve injury, and interference with standing.  The VA examiner noted no acute signs and symptoms of intervertebral disc syndrome that required bed rest prescribed by a physician in the previous 12 months.  The VA examination report notes constant use of a wheelchair and occasional use of a back brace due to the lumbar spine disability.   

The Board finds that the Veteran's reports of incapacitating episodes to be consistent and credible evidence of some episodes of incapacitation due to back pain.  The Board finds these lay statements of incapacitating episodes, when coupled with the February 2009 VA examination report, are credible and competent evidence that the Veteran experiences incapacitating episodes of at least six weeks per a 12 month period.  When viewing the disability picture as a whole, the Board finds that the evidence shows that the lumbar spine disability more nearly approximates intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during a 12 month period.  Resolving reasonable doubt in favor of the Veteran, the Board finds that an increased rating of 60 percent under Diagnostic Code 5243 is warranted for the entire increased rating period from November 24, 2008.  38 C.F.R. §§ 4.3, 4.7.

A rating in excess of 60 percent for the service-connected lumbar spine disability is not warranted under any of the other codes pertaining to the spine for any period on appeal.  A 60 percent disability rating is the maximum schedular disability rating provided under Diagnostic Code 5243.  38 C.F.R. § 4.71a.  The only higher rating available under 38 C.F.R. § 4.71a is for unfavorable ankylosis of the entire spine which warrants a 100 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine.  Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  Additionally, as noted above, unfavorable ankylosis of the entire spine, for VA compensation purposes, is a condition in which the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis).  38 C.F.R. § 4.71a.    

As detailed above, the February 2009, March 2010, and February 2015 VA examination reports note that, while the Veteran's range of motion is severely restricted, the service-connected lumbar spine disability has not been manifested by unfavorable ankylosis.  Further, the Veteran is not in receipt of service connection for the cervical spine disability, so any cervical spine limitation of motion may not be considered in rating the service-connected lumbar spine disability.  See 38 C.F.R. § 4.14 (2015) (prohibiting the use of manifestations not resulting from service-connected disability to rate the service-connected disability).  The weight of the evidence of record does not reflect that, for any part of the increased rating period, the lumbar spine disability has been manifested by unfavorable ankylosis of the entire spine, as required for a higher disability rating of 100 percent under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  

Next, as noted above, the Veteran is already in receipt of separate 20 percent disability ratings for right lower extremity peripheral neuropathy (sciatic nerve), left lower extremity peripheral neuropathy (sciatic nerve), right lower extremity peripheral neuropathy (femoral nerve), and left lower extremity peripheral neuropathy (femoral nerve) under Diagnostic Codes 8520 and 8526.  See August 2015 rating decision.  These separate ratings are not in appellate status before the Board.  Further, the Board finds that there are no other neurologic impairments associated with the lumbar spine disability for which a separate rating is warranted.  Specifically, February 2009 and February 2015 VA examination reports note no bowel or bladder dysfunction or other neurologic impairment as a result of the lumbar spine disability.

Finally there is no evidence of record of any scars associated with the lumbar spine disability nor has the Veteran asserted otherwise; therefore, the Board finds that the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805 for the lumbar spine.  38 C.F.R. § 4.118 (2015).  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the lumbar spine disability for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that all the symptomatology and impairment caused by the Veteran's lumbar spine disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The lumbar spine disability has been manifested by symptoms of painful motion, stiffness, forward flexion to 20 degrees, and incapacitating episodes with a total duration of at least six weeks per a 12 month period.  

The schedular rating criteria specifically provides ratings for incapacitating episodes (Diagnostic Code 5243) and limitation of motion, to include ankylosis (absence of motion) (Diagnostic Codes 5235 to 5242), including motion limited due to orthopedic factors such as pain and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.  In this case, comparing the Veteran's disability level and symptomatology of the lumbar spine disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the lumbar spine disability, the Board finds that the criteria for submission for 




assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased disability rating of 60 percent, but no higher, for lumbosacral strain with degenerative disc disease L4-5 and herniated nucleus pulposus at L3-4, is granted.


REMAND

TDIU

A claim for a TDIU is part of a rating issue when such claim is raised by the record during the rating period.  Rice, 22 Vet. App. 447.  An April 2012 private treatment record notes that the Veteran is retired due to (non-service-connected) heart and (service-connected) back disorders.  The Board finds that the evidence has reasonably raised a claim for a TDIU in conjunction with the increased rating issue decided herein; however, a remand is required prior to adjudication of the claim for a TDIU because the Veteran has not been provided adequate VCAA notice regarding substantiation of TDIU, nor has the AOJ adjudicated TDIU in the first instance.       

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should send the Veteran VCAA notice that addresses a claim for a TDIU.

2.  After all available evidence has been associated with the record, the AOJ should review the evidence and determine if further development is warranted for TDIU.  The AOJ should take any additional development as deemed necessary.  

3.  After all development has been completed, the AOJ should adjudicate the issue of entitlement to a TDIU based on the evidence of record.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


